Exhibit 10.2

JUNIPER NETWORKS, INC.

SEVERANCE AGREEMENT

This Severance Agreement (this “Agreement”) is made and entered into by and
between                      (the “Employee”) and Juniper Networks, Inc., a
Delaware corporation (the “Company”), effective on the last date signed below.

RECITALS

The Compensation Committee of the Board of Directors of the Company believes
that it is imperative to provide the Employee with certain severance benefits
upon certain terminations of employment. These benefits will provide the
Employee with enhanced financial security and incentive and encouragement to
remain with the Company.

Certain capitalized terms used in this Agreement are defined below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2021 or (ii) if Employee is terminated involuntarily by Company
without Cause (excluding a termination as a result of death or Disability) or
resigns for Good Reason, in each case, prior to January 1, 2021, the date that
all of the obligations of the parties hereto with respect to this Agreement have
been satisfied.

2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided by applicable
law or under the terms of any written formal employment agreement or offer
letter between the Company and the Employee (an “Employment Agreement”). This
Agreement does not constitute an agreement to employ Employee for any specific
time.

3. Severance Benefits.

(a) In the event the Employee is terminated involuntarily by Company without
Cause (excluding a termination as a result of death or Disability) or the
Employee resigns for Good Reason, each as defined below, and provided the
Employee executes and does not revoke a full release of claims with the Company
(in substantially the form attached hereto as Exhibit A) (the “Release”), the
Employee will be entitled to receive the severance benefits set out in
subsections (i), (ii) and (iii).

 



--------------------------------------------------------------------------------

(i) A cash payment in a lump sum (less any withholding taxes) equal to [12
months for Grade 15][15 months for Grade 16][16.5 months for Grade 17] of base
salary (as in effect immediately prior to the termination).

(ii) In lieu of continuation of benefits, Employee shall receive a single lump
sum payment in an amount equal to (x) 12 multiplied by (y) the Employee’s
monthly premium cost for coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) based on the Employee’s benefit
plan elections in place as of the date of the Employee’s termination of
employment, which such amount shall be payable in accordance with Section 3(c)
whether or not Employee actually elects coverage pursuant to COBRA.

(iii) If the Employee’s employment terminates after the end of a performance
period for an annual bonus, but prior to the date of payment, the Employee will
be entitled to the annual bonus for such completed performance period based on
actual performance for such performance period as if the Employee had remained
employed with the Company through the date of payment of such annual bonus (such
amount, if any, the “Annual Bonus”).

(iv) If the performance metrics for the annual bonus for the fiscal year
including the date of Employee’s termination of employment have been established
as of the date of Employee’s termination of employment, Employee will be
entitled to a pro-rated annual bonus for such fiscal year equal to (x) the
annual bonus the Employee would have received based on actual performance for
such fiscal year if the Employee had remained in the employ of the Company for
the entire fiscal year multiplied by (y) a fraction, the numerator of which is
the number of days the Employee was in the employ of the Company during the
fiscal year including the date of Employee’s termination of employment and the
denominator of which is 365 (the “Pro-Rated Bonus”). Notwithstanding the
forgoing, in the event of a change of control of the Company between the date of
the Employee’s termination of employment and the payment of the Pro-Rated Bonus,
the amount of the Pro-Rated Bonus may be adjusted to reflect any truncation of
the performance period with respect to the applicable fiscal year in connection
with the terms set forth in the definitive agreement related to such change in
control of the Company (e.g., in the event annual bonuses for the year of the
change in control are truncated and paid out on a pro-rated basis as of the
closing date), with such adjustment, if any, determined in the sole discretion
of the Company.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” is defined as: (i) engaging in
misconduct that is demonstrably injurious to Company; (ii) act or acts of
dishonesty or malfeasance undertaken by the individual; (iii) conviction of or a
plea of nolo contendere to a felony; or (iv) continued refusal or failure to
substantially perform duties with Company (other than incapacity due to physical
or mental illness); provided that the action or conduct described in clause
(iv) above will constitute “Cause” only if such failure continues after the
Company’s CEO, COO or Board of Directors has provided the individual with a
written demand for substantial performance setting forth in detail the specific
respects in which it believes the individual has willfully and not substantially
performed the individual’s duties thereof and has been provided a reasonable
opportunity (to be not less than 30 days) to cure the same.

For purposes of this Agreement, “Disability” shall mean that the Employee has
been unable to perform his or her Company duties as the result of his incapacity
due to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representative (such agreement as to acceptability not
to be unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.

For purposes of this Agreement, “Good Reason” means the Employee’s termination
of employment following the expiration of any cure period (discussed below)
following the occurrence, without the Employee’s express written consent, of one
or more of the following:

(i) a material reduction of the Employee’s duties, authority or
responsibilities, relative to the Employee’s duties, authority or
responsibilities as in effect immediately prior to such reduction; or

(ii) a material reduction by the Company in the base salary of the Employee as
in effect immediately prior to such reduction (except where there is a reduction
applicable to all similarly situated executive officers generally); provided,
that a reduction of less than ten percent (10%) will not be considered a
material reduction in base salary; or

(iii) the relocation of the Employee to a facility or a location more than fifty
(50) miles from such Employee’s then present location.

 

3



--------------------------------------------------------------------------------

The Employee will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Employee believes
constitutes “Good Reason” (the “Good Reason Notice Deadline”) specifically
identifying the acts or omissions constituting the grounds for Good Reason and a
reasonable cure period of not less than thirty (30) days following the date of
such notice. The Employee’s failure to provide notice before the end of the Good
Reason Notice Deadline with respect to a specific triggering event shall
constitute a waiver of the Employee’s right to resign for Good Reason with
respect to such triggering event.

(b) Release Effectiveness. The receipt of any severance pursuant to Section 3(a)
will be subject to Employee signing and not revoking the Release and further
subject to the Release becoming effective within fifty-two (52) days following
Employee’s termination of employment.

(c) Timing of Severance Payments. Any cash severance payment to which Employee
is entitled shall be paid by the Company to Employee in a single lump sum in
cash on the fifty-third (53rd) day after Employee’s termination of employment
(the “Severance Payment Date”), provided, however, that (i) the Annual Bonus, if
any, shall be paid upon the later of (x) the Severance Payment Date and (y) the
date annual bonuses are paid by the Company to other employees of the Company
for the fiscal year prior to the date of Employee’s termination of employment,
and (ii) the Pro-Rated Bonus, if any, shall be paid upon the later of (x) the
Severance Payment Date and (y) the date annual bonuses are paid by the Company
to other employees of the Company for the fiscal year including the date of
Employee’s termination of employment, but no later than March 15th of the
calendar year following the calendar year including the date of the Employee’s
termination of employment.

(d) Change of Control Benefits. The benefits provided under this Agreement are
in lieu of any benefit provided under any other severance or change of control
plan, program or arrangement of the Company in effect at the time of the
Employee’s termination of employment; provided, however, that if the Employee is
entitled to other severance or change of control benefits, including, without
limitation, under any employment contract, severance or change of control plan
or applicable law, such Employee shall be entitled to receive only the benefit
under this Agreement or such other severance or change of control benefit,
whichever is greater as determined by the Compensation Committee of the Board of
Directors.

 

4



--------------------------------------------------------------------------------

(e) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) at the time of Employee’s termination
(other than due to death) or resignation, then the severance payable to
Employee, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following Employee’s
termination of employment, will become payable on or within ten days following
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
termination but prior to the six (6) month anniversary of his termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. “Section 409A Limit” will mean the
lesser of two (2) times: (i) Employee’s annualized compensation based upon the
annual rate of pay paid to Employee during the Employee’s taxable year preceding
the Employee’s taxable year of Employee’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Employee’s employment is terminated.

(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.

 

5



--------------------------------------------------------------------------------

4. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 4(a) or which
becomes bound by the terms of this Agreement by operation of law. The term
“Company” shall also include any direct or indirect subsidiary or entity that is
majority owned by Juniper Networks, Inc.

(b) The Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

5. Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given upon receipt or, if earlier, (a) five (5) days after deposit
with the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand, or
(c) one (1) business day after the business day of deposit with Federal Express
or similar overnight courier, freight prepaid, and shall be addressed (i) if to
Employee, at his or her last known residential address and (ii) if to the
Company, at the address of its principal corporate offices (attention: Corporate
Secretary), or in any such case at such other address as a party may designate
by ten (10) days’ advance written notice to the other party pursuant to the
provisions above.

6. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

 

6



--------------------------------------------------------------------------------

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied, including any previously executed severance agreements) of
the parties with respect to the subject matter hereof.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Remainder of Page Intentionally Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     JUNIPER NETWORKS, INC.     By:         Name:         Title:        
Date:     EMPLOYEE     Name:         Date:    

 

8



--------------------------------------------------------------------------------

EXHIBIT A

JUNIPER NETWORKS, INC.

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between Juniper Networks,
Inc. (the “Company”) and                      (“Employee”).

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the severance agreement by and between
the Company and Employee (the “Severance Agreement”).

NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:

1. Termination. Employee’s employment from the Company terminated on
                     (the “Termination Date”).

2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company,
and shall return all the Company property and confidential and proprietary
information in Employee’s possession to the Company on the Effective Date (as
defined below) of this Agreement. Employee’s obligation to protect Company
confidential and proprietary information shall be ongoing, and shall continue
even after Employee’s employment with the Company ends, provided, however, that
it shall not preclude Employee from providing documents or information to (i) a
court of law where Employee is mandated to do so by court order, or (ii) a
Government Agency (as defined in Section 4 below) in connection with an ongoing
investigation or proceeding. With regard to disclosures made under subsection
(i), Employee is required to provide the Company with immediate written notice
of the court order, so as to allow the Company an opportunity to pursue a
protective order if it elects to do so.

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions, expense
reimbursements, and any and all other benefits due to Employee.

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of Employee, and Employee’s respective heirs,
family members, executors and assigns, hereby fully and forever releases the
Company and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns (the “Related
Parties”), from, and agrees not to sue or otherwise institute or cause to be
instituted any legal or administrative proceedings concerning any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation,

 

9



--------------------------------------------------------------------------------

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued under each such Act;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be enforceable
to the fullest extent permissible by law, and shall remain in effect in all
respects as a complete general release as to the matters released.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Employee does not release, discharge, or waive:
(i) any rights to indemnification that Employee may have under the certificate
of incorporation, the by-laws or equivalent governing documents of the Company
(or any parent or subsidiary of the Company), the laws of the State of
California or any other state of which any parent or subsidiary is a
domiciliary, any indemnification agreement between Employee and the Company or
any indemnification trust established by the Company (to the extent Employee is
a beneficiary thereunder); (ii) any rights to insurance coverage under any
directors’ and officers’ personal liability insurance or fiduciary insurance
policy; (iii) any rights Employee may have in his/her capacity as a stockholder
of the Company; (iv) any rights Employee may have to enforce the terms of any
equity or other incentive agreement previously provided to Employee by the
Company (or any parent or subsidiary of the Company); (v) any rights the
Employee has under the Severance Agreement, or accrued vested benefits under any
employee benefit plan of the Company (or any parent or subsidiary of the
Company) subject to the terms and conditions of such plan and applicable law;
(vi) Employee’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission, or any
other federal, state or local governmental agency (each a “Government Agency”),
or otherwise participate in any investigation or proceeding conducted by a
Government Agency, or (vii) Employee’s ability to receive monetary rewards under
the whistleblower provisions of federal law or regulation.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that Employee has been advised by this writing that (a) Employee
should consult with an attorney prior to executing this Agreement; (b) Employee
has at least twenty-one (21) days within which to consider this Agreement;
(c) Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; (d) this Agreement shall not be effective until
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Employee signs this Agreement.

6. Civil Code Section 1542. Employee represents that Employee is not aware of
any claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that Employee has been advised by legal counsel
and is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

11



--------------------------------------------------------------------------------

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have under such code section, as well as under any statute or
common law principles of similar effect.

7. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to in this Agreement. Employee also represents that Employee does not
intend to bring any claims on Employee’s own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.

8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and Employee hereby waives
any right, or alleged right, of employment or re-employment with the Company.

9. Non-Disparagement. The Employee hereby agrees that during any time after the
Employee’s employment has terminated, he or she shall not take any action or
make any statement, written or oral, that disparages or criticizes the Company
and/or any of the Related Parties. Prohibited conduct includes, but is not
limited to, making disparaging or negative remarks in any medium about the
Company, Related Parties, the Company’s products, services, business practices,
corporate structure or organization, sales, advertising, or marketing methods.
The Employee further agrees not to take any action that is intended to, or that
does in fact, damage the business reputation of the Company and/or Related
Parties, or that interferes with, impairs or disrupts the Company’s business.

10. No Cooperation. Employee agrees that Employee will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

11. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Employee or to any third party.

12. Costs. The parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

13. Authority. Employee represents and warrants that Employee has the capacity
to act on Employee’s own behalf and on behalf of all who might claim through
Employee to bind them to the terms and conditions of this Agreement.

 

12



--------------------------------------------------------------------------------

14. No Representations. Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party which are
not specifically set forth in this Agreement.

15. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

16. Entire Agreement. This Agreement, along with the Severance Agreement,
represents the entire agreement and understanding between the Company and
Employee concerning Employee’s separation from the Company.

17. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Chairman of the Board of Directors of the Company.

18. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

19. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both parties (the “Effective Date”).

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

21. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties to
this Agreement, with the full intent of releasing all claims. The parties
acknowledge that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

[Remainder of Page Intentionally Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

    Juniper Networks, Inc. Dated:                     , 20         By        
Name:       Title:                                              
               , an individual Dated:                     , 20          

 

 

 

14